Merwin, J.:
This is an action of ejectment, and by the judgment the plaintiff recovers the possession of about thirty-one acres, of which the defendant has been in possession since 1858.. The main question, here is, whether the referee erred in holding that the defendant had not made out the defense of adverse possession. The action was commenced April'3, 1894.
On the 13th of January, 1196, Stephen Van Rensselaer was the owner and in possession of a farm in the town of Berne, of which the premises in question are a part. At that date, Yan Rensselaer and one Thomas Hayes mutually executed, sealed and delivered an indenture, called a manorial lease in perpetuity, which provided for the payment of certain yearly rent by Hayes, his heirs and assigns, and gave to Yan Rensselaer, his heirs and assigns, in the usual form,, the right to re-enter for non-payment of rent. Hayes entered into possession under the lease.
*314On the 29th of March, 1858, John Young; by warranty deed, conveyed to the defendant in- this action forty-seven aeres, párt of the original farm, which included the- premises here recovered. ' In this deed, after.the description, -there was the following clause: “ Subject only to all demands that may be made a -lien hereafter by Stephen Van Rensselaer or his heirs, from this date.” ' On the 18th .day of April,- 1864, -Stephen Van Rensselaer, son .of the' original grantor, and who had become the owner of all his fights, in the property and in -the - covenants and conditions in the deed, commenced in the Supreme Court an action of ejectment against' the defendant Wright to -recover the possession of the farm,' for and by reason of a breach of the covenant for the payment of rent,..and on the 24th of H"ovember,1866, a judgment was duly entered awarding to the plaintiff therein the possession of that part of- the farm of which Wright was in .possession under said lease, and which was the same covered by thé deed from Young.
' On the.2d of May, 1864, Stephen Van Rensselaer transferred all his interest in the property and covenants to James Kidd and Peter Cagger, and oh the 8th of July, 1878, Walter' S. Church became tlie owner of the -same, and thereafter ", and before, the - commencement of this action the plaintiff became the owner of the same.
It is found by the referee that no rent has been paid for or "on account of the premises here recovered since 1858; that at the time 'of the commencement of the action the defendant was. in the actual occupation of the same under said lease; that the defendant entered into possession thereof under a claim, of title exclusive of any other right,-founding.'said. Maim upon'the dfeed from Young as-being a conveyance thereof, -and had been in the continual possession thereof under the-same claim ever since the'year 1858. As matter of law, the referee found that the judgment- of 1866 terminated the '.lease, and that after the entry thereof no rent accrued-Upon or under' the lease, and that the evidence failed to establish an adverse possession for -twenty years by the defendant as against the plaintiff;
-It is very clear -that the possession of the. defendant was subservient to the lease at least down to the time of the-entry of the judgment .in 1866. It had been recognized by him in a deed of a portion of the premises iii 1858. -The presumption- was that -he- was in under the lease; (Bradt v. Church, 110 N. Y. 537.) That such *315was the fact is in substance conceded. It is, however, claimed by the defendant that by the judgment the lease was terminated, and that at the date of its entry an adverse possession by the defendant commenced to run, which after the lapse of twenty years formed for him a perfect defense. The claim of the plaintiff is that if the lease was terminated by the judgment, the plaintiff is entitled to the benefit of the provision of section 373 of the Code of Civil Procedure, and that adverse possession would not commence to run as against the plaintiff until the expiration of twenty years thereafter, and so had not continued for twenty years before the commencement of this action.
Section 373 is as. follows : “ Where the relation of landlord and, tenant has existed between any persons, the possession of the tenant is deemed the possession of the landlord, until the expiration of twenty years after the termination of the tenancy; or, where there has been no written lease, until the expiration, of twenty years after the last payment of rent, notwithstanding that the tenant has acquired another title, or has claimed to hold adversely to his landlord. But this presumption shall not be made after the periods prescribed in this section.”
This section has received judicial consideration in several cases: (Whiting v. Edmunds, 94 N. Y. 309; Bedlow v. N. Y. Floating Dry Dock Co., 112 id. 265 ; Church v. Schoonmaker, 115 id. 570; Hasbrouck v. Burhans, 42 Hun, 376.) These cases support the proposition that under the section referred to, presumptively, adverse possession does not commence to run until twenty years after the expiration of the tenancy. The défendant, therefore, to sustain his view, must' show something more than a simple termination of the tenancy.
• In the Whiting case (p. 314) it is said: “ The possession of the tenant in subordination to the title of the landlord continues not only during the running of the term, but is presumed to be such and to remain unchanged until twenty years after the end of thp term, and notwithstanding any claim by the tenant or his successors of a hostile title. (Code, § 86; Code of Civ. Proc. § 373.) This presumption may be rebutted, but, to do so effectively and initiate an adverse holding, the tenant must surrender the possession to the landlord, or do something equivalent to that, and bring home to him *316knowledge of the adverse claim. (1 Washb. on Real Prop. [3d ed.] 402; Jackson v. Stiles, 1 Cow. 575; Thayer v. Society of United Brethren, 20 Penn. St. 62; Towne v. Butterfield, 97 Mass. 105.)”
Has the defendant met the requirements of this rule ? The referee in effect finds that he has not. The defendant argues that the act of the plaintiff or her predecessor in entering the judgment Was of such a character that, necessarily, thereafter the possession of the defendant was adverse.
It is to be observed that the action was ejectment for the nonpayment of rent. In such an action, under the law as it then stood (R. S. pt. 3, chap. 8, tit. 9, §§ 32, 33, 34 [2 R. S. 505, 506]), the tenant at any time before judgment could by the payment of the rent in arrear and the costs stop all further proceedings in the cause. If at anytime after the judgment, within six- months after possession of the premises had been taken by the landlord under any execution issued upon the judgment, the tenant paid or tendered the rent in arrear at the time of such payment and the costs, all further proceedings in the cause ceased and “ such premises shall be restored to the lessee, who shall hold and enjoy the demised premises without any new lease thereof, according to the terms of the original demise.” In case the rent in arrear and costs remained unpaid for six months after execution, then the lessee and his assigns, and all other persons deriving title under him-, .were barred of all relief in law or equity, and the landlord thenceforth held the premises free and discharged from the lease.
Such being the character and effect of the judgment, and the rights of defendant thereunder, it is apparent that the continuance by defendant in- possession was not necessarily hostile to tbe rights of plaintiff or her predecessor, and would not of itself initiate ■adverse possession. It would not indicate that the defendant repudiated- all right or claim of the-plaintiff. The entry of the judgment did not bar the defendant, and the plaintiff therein never obtained execution on his judgment, and never obtained possession under it. The defendant, for aught that appears, never relinquished his right to redeem, and as late as 1888-it'appears that, on a motion for leave to issue execution, the defendant claimed that the judgment, rent •and costs had been fully paid and satisfied. As the judgment was ■never executed, and the defendant never relinquished his right to *317redeem, I see no basis for the argument that as' matter of law defendant’s adverse possession should be deemed, to commence at the date of the entry of the judgment. '
It is not, I think, clear that the lease was terminated by the unexecuted judgment of 1866. If it was not, the defendant here has no defense to the present action. His adverse claim, such as it was, was founded on a conveyance that recognized the lease. Besides, his status was fixed by the judgment. If that operated to terminate the lease no good reason is apparent for relieving the defendant from the effect of section 373 of the Code. He never surrendered the possession to the landlord or did anything equivalent to it.
The defendant offered to show that in November, 1888, a motion was made by the 'owner of the judgment of 1866 for leave to issue execution, and that this motion was on appeal to the General Term denied. It was not suggested that the title of the plaintiff or the existence of the lease, or the right of possession of plaintiff or her predecessor, was adjudicated upon or involved. If the question was whether the defendant had actually or presumptively paid the rent (Van Rensselaer v. Wright, 56 Hun, 39), and so relieved himself, from the judgment, that would not be important for defendant on the issues he-e. If the granting of the order was discretionary (S. C., 121 N. Y. 626) its denial would not affect the rights here. It is not apparent that any error was committed in excluding the offered evidence.
No other question needs to be specially considered. The judgment should be affirmed.
All concurred, except Landon, J., dissenting. •